DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant Office Action.
Status of Claims 
The following is a Non-Final Office Action in response to Applicant’s amendment received on 03/26/2021.
Claims 1, 3, 4, 5, 11-14, and 18-21 are amended. Claims 1-16 and 18-21 are considered in this Office Action. Claims 1-16 and 18-21 are currently pending. 

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejections set forth in this office action.
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 101.
Applicant’s amendment has be considered, an updated 35 U.S.C. 103 rejection will address applicant’s amendment.
Response to Argument
Applicant’s arguments with respect to the 101 rejection to claims have been considered, but are not persuasive. 
Applicant asserts that the amended independent claims recite a practical application of organizing human activity and/or mental processes because the amended independent claims are analogous to the claims held patent eligible in Core Wireless and Data Engine. In Core Wireless, the disclosed user interface improved "the efficiency of using the electronic device by bringing together 'a limited list of common functions and commonly accessed stored data,' which can be accessed directly from the main menu.". The improved user interfaces in CoreWireless and Data Engine are similar to the user interface recited in the currently amended independent claims of the present application. For example, unlike McMurry's user interface in which the user is required to engage in a "confusing," multi-step process to "select independent and dependent variables" (McMurry, at 4), the currently amended independent claims are directed to a streamlined, more user-friendly graphical user interface (Remarks at pgs. 17-21).
The examiner respectfully disagrees. It is first noted that McMurry is no longer relied on this instant Office Action, Unlike the claimed invention, Core Wireless is directed to an improved user interface for computing devices, particularly those with small screens. In contrast to some kind of navigational menu to improve the interface (See Figs. 1-3 below), here, the claims just display the results based on user selection. Claim 1, for example, is directed toward data gathering, data analysis, and 

    PNG
    media_image1.png
    465
    233
    media_image1.png
    Greyscale

Moreover, October 2019 Guidance, Appendix 1, Pages 34-35 - Example 46 are evaluating whether the livestock interface is “insignificant extra-solution activity” under Step 2AProng II. When so evaluated, the livestock interface represents mere data gathering (obtaining the animal-specific information) that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process of comparing and analyzing) and is recited at a high level of generality. The livestock interface is thus insignificant extra-solution activity. Limitation (c), which is carried out by the processor and the display, is also an additional element, i.e., the monitoring component in the processor performs the necessary software tasks so that the result of the abstract mental process is displayed on the display. This limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).
The examiner further notes that the claims recites the abstract idea of requesting and collecting survey data, analyzing and presenting results, which falls within the abstract idea of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The recitation of generic computer components does not negate that the abstractness of given limitation. 
Moreover, the examiner notes that the elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Moreover, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s specifications paragraph [0273],  “Embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory…”), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.
Independent claims 11 and 18 recite substantially the same limitation as independent claim 1, and therefore subject to the same rational.


Applicant’s arguments with respect to the 103 rejection to claims have been considered, but are not persuasive. 
Applicant arguments concerning the 35 U.S.C. 103 rejection have been considered, however these arguments are primarily raised in support of the new limitation, and therefore believed to be addressed via the updated 35 U.S.C. 103 rejection set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1-10), non-transitory computer readable medium (claims 11-16), and system (claims 18-21) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1. 
Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “Certain method of organizing human activity” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of requesting and collecting survey data and analyzing and presenting results, which falls within the abstract idea of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: A method comprising: providing, to a plurality of respondent client devices, an electronic survey comprising electronic survey questions; receiving, from the plurality of respondent client devices, survey information comprising responses to the electronic survey questions and information associated with users of the plurality of respondent client devices; receiving, via a graphical user interface of an administrator client device, a first indication of a first user input to select a digital button representation of a first discrete portion and a second indication of a second user input to select a digital button representation of a second discrete portion from a plurality of discrete portions of the survey information; receiving, via the graphical user interface of the administrator client device, a third indication of a third user input at a user interface button to automatically determine a relationship between the first discrete portion and the second discrete portionidentifying a plain text template associated with the statistical result; and providing, to the graphical user interface of the administrator client device, a presentation of the statistical result comprising the plain text description of the statistical result within a virtual workspace.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to providing, to a plurality of respondent client devices, an electronic survey comprising electronic survey questions; receiving, from the plurality of respondent client devices, survey information comprising responses to the electronic survey questions and information associated with users of the plurality of respondent client devices; receiving, via a graphical user interface of an administrator client device, a first indication of a first user, receiving user selections from a device, displaying information onto a user interface,  user interface button, plurality of respondent client device, at the least one processor, administrator client device, and non-transitory computer readable storage medium (claims 1, 11, and 18).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s specifications paragraph [0273],  “Embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory…”), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.
Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to providing, to a plurality of respondent client devices, an electronic survey comprising electronic survey questions; receiving, from the plurality of respondent client devices, survey information comprising responses to the electronic survey questions and information associated with users of the plurality of respondent client devices; receiving, via a graphical user interface of an administrator client device, a first indication of a first user, receiving user selections from a device, displaying information onto a user interface,  user interface button, plurality of respondent client device, at the least one processor, administrator client device, and non-transitory computer readable storage medium (claims 1, 11, and 18), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figs. 13 and 14 and para. 0273) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implement[ing] the abstract idea of intermediated settlement on a generic computer’, it cannot save OIP's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”.
The additional elements are broadly applied to the abstract idea(s) at a high level of generality (“similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer,” as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of “mere instructions to implement an abstract idea on a computer”.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…;
Performing repetitive calculations, Flook…; Bancorp Services v. Sun Life…;
Electronic recordkeeping, Alice Corp…; Ultramercial…;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank…; and
A web browser’s back and forward button functionality, Internet Patent
Corp. v. Active Network, Inc…

…Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 2-10 recite steps such as preparing the survey information for analysis, identifying data-type of each of the plurality of discrete portion, receiving a selection of a discrete portion from the plurality of discrete portions of the survey information to preform analysis, wherein modifying the survey information of the selected first discrete portion comprises one or more of. adding digital metadata to or removing digital metadata from part of the survey information that initially corresponds to a first identified data-type of the multiple identified data-types of the selected first discrete portion, wherein adding or removing the digital metadata changes the part of the survey information to correspond instead to the common data-type, or digitally tagging the part of the survey information corresponding to the first identified data-type of the multiple identified data-types of the selected first discrete portion, wherein a digital tag indicates the part of the survey information corresponds instead to the common data- type that differs from the first identified data-type, modifying the survey information of the selected first discrete portion comprises modifying one or more data points of the survey information corresponding to a first identified data-type of the multiple identified data-types of the selected first discrete portion by: removing non-numeric values from the one or more data points; or converting text values for the one or more data points to numeric values, and generating plain text description of the results with visualization, etc... These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for organizing human activity and thus part of the abstract idea itself. Dependent claims 12-16 recite steps such as receiving a user selection of two or more of the plurality of discrete portions, receiving a user selection 
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of organizing human activities, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 4, 6-13, 15, 16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lance Parker (US 2002/0052774 A1, hereinafter “Parker”) in view of Greg Laughlin (NPL “Statwing Tutorial by Greg Laughlin”, published 09/16/2013, hereinafter “Laughlin”). 
Claim 1/18:
Parker teaches:
providing, to a plurality of respondent client devices, an electronic survey comprising electronic survey questions [fig. 2 #36 and para. 022 a server distributes (36) the survey to clients 14 and 16; wherein a server in a computer device], ; 
receiving, from the plurality of respondent client devices, survey information comprising responses to the survey questions and information associated with users of the plurality of respondent client devices [para. 0022 respondents at clients 14 and 16 complete the survey and provide their responses to server 12 over network 10, para. 0042 distributing, the survey to respondents. Information to distribute the surveys may be stored in memory 24. This information may include, for example, respondents' electronic mail (e-mail) addresses or network addresses of clients 14 and 16.  Locations option 152 specifies the locations at which survey data is to be collected.]; 
and providing, to an administrator client device, a presentation of the statistical result […] within a virtual workspace [Fig. 2 #42 describes displaying results of the analysis].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiment of Parker to perform the methods steps of the claimed invention as stated above. Doing so will provide a more efficient way for survey distributer to collect and analyze data and minimize time spent between multiple platforms.
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, Laughlin describes:
 receive, via a graphical user interface of an administrator client device, a first indication of a first user input to select a digital button representation of a first discrete portion and a second indication of a second user input to select a digital button representation of a second discrete portion from a plurality of discrete portions of the survey information (page 2 describes the selection of plurality of discrete portion (one or more discrete portions) i.e., weight and gender); 
receive, via the graphical user interface of the administrator client device, a third indication of a third user input at a user interface button to automatically determine a relationship between the first discrete portion and the second discrete portion (page 5 describes a third indication “relate button” which automatically determine a relationship between the first and second discrete portion as illustrated in the figure on the top of page 5)
in response to receiving [[the]] indications consisting of the first indication, the second indication, and the third indication for the first, second, and third user inputs Page 13 of 26Responsive to Office Action mailed December 28, 2020determine a statistical test from a plurality of statistical tests to perform based on the first discrete portion and the second discrete portion of the survey information(page 7 describes that in response to the user inputs (selection of first discrete portion, second discrete portion, and the selection relate button) the statistical tool automatically determine a statistical test from a plurality of statistical tests to perform based on the first discrete portion and the second discrete portion of the survey information, which is the T-Test as recommended by the tool); 
based on the determination, perform the statistical test on the first discrete portion and the second discrete portion to determine a statistical result of the relationship (page 6 illustrates the statistical result of the relationship between the first and second discrete portions); 
generate a plain text description of the statistical result by identifying a plain text template associated with the statistical result (page 6 illustrates a plain text description of the statistical result by identifying a plain text temple associated with the statistical results); 
and provide, to the graphical user interface of the administrator client device, a presentation of the statistical result comprising the plain text description of the statistical result within a virtual workspace (page 6 illustrate a presentation of the statistical result comprising the plain text description of the statistical result within a virtual workspace).


Claim 3: 
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, Laughlin describes:
The method of claim 1 further comprising modifying the first discrete portion of  survey information by: adding digital metadata to or removing digital metadata from part of the survey information that initially corresponds to a first identified data-type of the multiple identified data-types of the first discrete portion, wherein adding or removing the digital metadata changes the part of the survey information to correspond instead to the common data-type [pages 8-10 illustrates removing digital metadata from part of the survey information that initially corresponds to a first identified data-type of the multiple identified data-types of the selected first discrete portion, wherein adding or removing the digital metadata changes the part of the survey information to correspond instead to the common data-type. The figures further shows the tool hiding non-interesting columns or find columns with a particular domain or without a domain assignment]; or digitally tagging the part of the survey information corresponding to the first identified data-type of the multiple identified data-types of the first discrete portion, wherein a digital tag indicates the part of the survey information corresponds instead to the common data- type that differs from the first identified data-type. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laughlin with Parker, because the references are analogous and compatible since they are directed to data mining and analysis, prepare survey for analysis by organizing the survey information into plurality of subsets corresponds to survey question by data-type. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and minimize time spent between multiple platforms.

Claim 4:
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, Laughlin describes: 
The method of claim 1, further comprising: receiving, from the administrator client device, an indication of a second user input to select a second discrete portion from the plurality of discrete portions of the survey information [age 2 describes the selection of plurality of discrete portion (one or more discrete portions) i.e., weight and gender], and wherein determining the statistical test from the plurality of statistical tests to perform is based on a combination of an identified data-type of the selected second discrete portion and the common data-type of the selected first discrete portion [page 7 describes that in response to the user inputs (selection of first discrete portion, second discrete portion, and the selection relate button) the statistical tool automatically determine a statistical test from a plurality of statistical tests to perform based on the first discrete portion and the second discrete portion of the survey information, which is the T-Test as recommended by the tool].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laughlin with Parker to determine a statistical test from a plurality of statistical tests to perform based on an identified data-type of the selected first discrete portion. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and present output of results performed which will minimize time spent between multiple platforms.

Claim 6: 
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, Property Solution describes: 
The method of claim 1, wherein determining the statistical test from the plurality of statistical tests to perform comprises: determining which statistical tests of the plurality of statistical tests will yield invalid results [page 1 illustrates a diagnostic section which describes which statistical tests of the plurality of statistical tests will yield invalid results]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Property Solution with Parker to determine which statistical tests of the plurality of statistical tests will yield invalid results. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and present output of results performed which will minimize time spent between multiple platforms.
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, Laughlin describes: 
and selectively omitting computational steps pertaining to calculations for the statistical tests determined to yield invalid results [pages 8-10 illustrates removing digital metadata from part of the survey information that initially corresponds to a first identified data-type of the multiple identified data-types of the selected first discrete portion, wherein adding or removing the digital metadata changes the part of the survey information to correspond instead to the common data-type. The figures further shows the tool hiding non-interesting columns or find columns with a particular domain or without a domain assignment wherein erasing the outliers is omitting computational steps pertaining to calculations for the statistical tests determined to yield invalid results].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laughlin with Parker to determining which statistical tests of the plurality of statistical tests will yield invalid results and excluding them from calculations. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and present output of results performed which will minimize time spent between multiple platforms.

Claim 7:
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, Laughlin 
The method of claim 1, wherein the presentation of the statistical result comprises a visualization of the statistical result [(page 6 illustrate a presentation of the statistical result comprising the plain text description of the statistical result within a virtual workspace).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laughlin with Parker, because the references are analogous and compatible since they are directed to analyzing data, to determine a statistical test from a plurality of statistical tests to perform based on an identified data-type of the selected first discrete portion and generate text description of the statistical results and visualization of said results and to prepare and convert data as neededbv 7p. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and present output of results performed which will minimize time spent between multiple platforms.
Claim 8:
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, Laughlin describes: 
The method of claim 7, wherein generating the plain text description of the statistical results comprises: identifying a plurality of text fields within the plain text template; populating the plurality of text fields with terms from a plurality of possible terms for each of the plurality of text fields based on the determined statistical result [page 6 illustrate a presentation of the statistical result comprising the plain text description of the statistical result within a virtual workspace, wherein the text template associated with an analysis, the plain text template comprising a plurality of text fields and are populated with terms based on the determined result].


Claim 9: 
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, Laughlin describes: 
The method of claim 8, wherein the terms comprise descriptive terms of the determined statistical result [page 6 illustrate a presentation of the statistical result comprising the plain text description of the statistical result within a virtual workspace, wherein the text template associated with an analysis, the plain text template comprising a plurality of text fields and are populated with terms based on the determined result].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laughlin with Parker to include in the populated plain text taught in Bruckhaus text related to the analysis results. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and present output of results performed which will minimize time spent between multiple platforms.

Claim 10:
Parker teaches in para. 0047 survey’s results and its visualization, Parker does not teach the following limitation, but Laughlin teaches: 
The method of claim 1, further comprising identifying a type of visualization based on the identified statistical test, wherein identifying the type of visualization is further based on the determined statistical result [pages 2-5 illustrate a visualization based on the identified type of visualization based on the identified statistical results].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laughlin with Parker, because the references are analogous and compatible since they are directed to survey and data analysis, to identify a visualization based on identified statistical test. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and present output of results performed which will minimize time spent between multiple platforms.

Claim 12/19:
Although Parker teaches para. 0074 describes one or more computer programs executing on programmable computers that each include a processor, a storage medium readable by the processor and further teaches receiving plurality of discrete portions of the survey information as stated in claim 11 rejection, Parker does not explicitly teach the following limitation, however but Laughlin teaches: 
provide, to the graphical user interface of the administrator client device, a plurality of digital button representations corresponding to the plurality of discrete portions of the survey information [page 1 illustrates a graphical user interface which provides plurality of digital button representations corresponding to the plurality of discrete portions ]; and provide, within the virtual workspace, the user interface button comprising a relate button for user selection [page 1 illustrates a graphical user interface which provides plurality of digital button representations corresponding to the plurality of discrete portions including a relate button] in response to receiving the first indication and the second indication for the first and second user inputs to correspondingly select the digital button representations of the first and second discrete portions of the plurality of discrete portions [page 7 describes that in response to the user inputs (selection of first discrete portion, second discrete portion, and the selection relate button) the statistical tool automatically determine a statistical test from a plurality of statistical tests to perform based on the first discrete portion and the second discrete portion of the survey information, which is the T-Test as recommended by the tool].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laughlin with Parker, because the references are analogous and compatible since they are directed to analyzing datasets, to perform analysis in response to receiving the first indication and the second indication for the first and second user inputs to correspondingly select the digital button representations of the first and second discrete portions of the plurality of discrete portions.  Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys datasets which will minimize time spent between multiple platforms.

Claim 13:
Although Parker teaches receiving plurality of discrete portions of the survey information as stated in claim 11 rejection, Parker does not explicitly teach the following limitation, however Laughlin teaches: 
The non-transitory computer readable storage medium of claim 11 further comprising instructions that, when executed by the at least one processor, cause the computing device to: receive an add-workspace indication of a user selection for creating an additional virtual workspace (page 12 describes receive an add-workspace indication of a user selection for creating an additional virtual workspace) and in response to receiving the add-workspace indication of the user selection for creating the additional virtual workspace, provide a plurality of digital button representations for a different plurality of discrete portions that corresponds to different survey [page 13 describes that in response to receiving the add-workspace indication of the user selection for creating the additional virtual workspace, provide a plurality of digital button representations for a different plurality of discrete portions that corresponds to different survey information based on responses to a different electronic survey].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laughlin with Parker to include the functions of adding a new workspace by creating an additional virtual workspace and to provide a plurality of digital button representations for a different plurality of discrete portions that corresponds to different survey information based on responses to a different electronic survey. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys datasets which will minimize time spent between multiple platforms.

Claim 15: 
Parker teaches analyzing survey information wherein each question and its corresponding answer from plurality of responding represent a discrete data, however Parker does not explicitly teach the following limitation, however Laughlin teaches: 
further comprising instructions that, when executed by the at least one processor, cause the computing device to: in response to receiving the indications consisting of the first indication, the second indication, and the third indication for the first, second, and third user inputs, determine an additional statistical test from the plurality of statistical tests to perform based on the first discrete portion and the second discrete portion of the survey information (page 2 describes the selection of plurality of discrete portion (one or more discrete portions) i.e., weight and gender, page 5 describes a third indication “relate button” which automatically determine a relationship between the first and second discrete portion as illustrated in the figure on the top of page 5. page 7 describes that in response to the user inputs (selection of first discrete portion, second discrete portion, and the selection relate button) the statistical tool automatically determine a statistical test from a plurality of statistical tests to perform based on the first discrete portion and the second discrete portion of the survey information, which is the T-Test as recommended by the tool); based on the determination, perform the additional statistical test on the first discrete portion and the second discrete portion to determine an additional statistical result of the relationship(page 6 illustrates the statistical result of the relationship between the first and second discrete portions); and provide, to the graphical user interface of the administrator client device, a presentation of the additional statistical result together with the statistical result (page 6 illustrate a presentation of the statistical result comprising the plain text description of the statistical result within a virtual workspace).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laughlin with Parker to include in the data analysis test the following performing a different combination of one or more statistical tests to determine a relationship between the first discrete portion of the survey information and each of the plurality of additional discrete portions of the survey information based on data-types of the first discrete portion of survey information and each of the plurality of additional discrete portions of the survey information. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys datasets which will minimize time spent between multiple platforms.

Claim 16: 
Parker teaches analyzing survey information wherein each question and its corresponding answer from plurality of responding represent a discrete data, however Parker does not explicitly teach the following limitation, however, Laughlin describes:
wherein: performing the plurality of statistical tests comprises determining a correlation strength between the first discrete portion of the survey information and the second discrete portion [page 6 illustrates a statistical results a correlation strength (statistical relationship) between the first discrete portion of the survey information(gender) and the second discrete portion(weight)]; and providing the presentation of the statistical result comprises arranging the statistical result within the virtual workspace based on the determined correlation strength between the first discrete portion [pages 8-10 illustrates the re-order the statistical result within the virtual workspace based on the determined correlation strength between the first discrete portion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laughlin with Parker to include in the data analysis test the determination of the correlation strength and ordering of the one or more results based on the correlation strength. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and display the analysis results which will minimize time spent between multiple platforms.

Claim 11 and 18 are directed to a system and non-transitory computer readable storage medium for performing substantially similar limitation as those recited in claim 1 and discussed above. Parker teaches a system to perform the limitation above (the additional element of processor and non-transitory computer readable medium storing instruction are taught in para. 0074 of Parker, and further as stated above para. 0022, 0040, 0042, 0047 and fig. 2), and therefore claim 18 is rejected using the sane reference and for substantially the same reasons as set forth above.

Claim 21:
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, Laughlin 
wherein generating the plain text description of the statistical result comprises: identifying a plurality of text fields within the plain text template; and populating the plurality of text fields with terms from a plurality of possible terms for each of the plurality of text fields based on the statistical result [page 6 illustrate a presentation of the statistical result comprising the plain text description of the statistical result within a virtual workspace, wherein the text template associated with an analysis, the plain text template comprising a plurality of text fields and are populated with terms based on the determined result].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laughlin with Parker to include in the populated plain text taught in Bruckhaus text related to the analysis results. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and present output of results performed which will minimize time spent between multiple platforms.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Laughlin, as applied in claim 1, in view of Charles William Krallman (US 2011/0076663 A1, hereinafter Krallman).
Claim 2:
Parker does not teach the following limitation, however Krallman teaches: 
The method of claim 1, further comprising preparing the survey information for analysis by  organizing the received survey information into the plurality of discrete portions corresponding to respective electronic survey questions [Fig. 2 illustrates organizing survey information into plurality of discrete portions (questions) corresponding to electronic survey questions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krallman with Parker/ Bruckhaus, because the references are analogous and compatible since they are directed to survey services and analysis, prepare survey for analysis by organizing the survey information into plurality of subsets corresponds to survey question. Doing so will .

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Laughlin, as applied in claim 1, and further in view of Thomas Hollifield (US 2014/0229456 A1, hereinafter “Hollifield”). 
Claim 5: 
While Laughlin teaches pages 8-10 illustrates removing digital metadata from part of the survey information that initially corresponds to a first identified data-type of the multiple identified data-types of the selected first discrete portion, wherein adding or removing the digital metadata changes the part of the survey information to correspond instead to the common data-type, Parker and Laughlin do not teach the following limitation, however Bruckhaus teaches: 
The method of claim 3, wherein modifying the survey information of the selected first discrete portion comprises modifying one or more datapoints of the survey information corresponding to a first identified data-type of the multiple identified data-types of the selected first discrete portion by: removing non-numeric values from the one or more datapoints; or converting text values for the one or more datapoints to numeric values [While col. 48 line 66- col. 49 lines 1-15 describes the preparation of a selected dataset (i.e. column) for analysis by converting the dataset into common datatype. “Depending on algorithm requirements, the model manager 144 can then request from data management services to perform certain data type conversions, such as converting ORACLE "CHAR(2000)" into ORACLE "VARCHAR2 (2000)," or into a JAVA "String." The model manager 144 can thus analyze the types and contents of the prepared data, convert the data as needed, and feed the prepared data to various algorithms in formats appropriate for each algorithm”, Col. 51 lines 39-45 and lines 51-56 describes the model manager 144 tracks information about the size of the software program that implements the algorithm, the nature and number of known limitations of defects ("bugs") of the algorithm, how many columns of data the algorithm can process, which types of data elements, such as numeric or string type, the algorithm can process. The model manager 144 also keeps information about specialized data mining techniques known in the art that some algorithms may implement, while other do not, such as whether each algorithm performs "bagging," "boosting," "input data normalization," and internal conversion of string data into numerical data]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hollifield with Parker/Laughlin to include the modifying one or more datapoints of the plurality of discrete portions based on the identified data-type in the preparation of data. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and minimize time spent between multiple platforms.

Claim 14 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Laughlin, as applied in claims 11 and 18, and further in view of  Appraisals 1st Property Solutions(NPL: “Multiple Regression in Statwing”, file titled “Statwing Demo”, published 01/23/2015, hereinafter “Property Solutions”).
Claim 14/20: 
Parker teaches analyzing survey information wherein each question and its corresponding answer from plurality of responding represent discrete information (survey information), however Parker does not explicitly teach the following limitation, however Laughlin teaches: 
further comprising instructions that, when executed by the at least one processor, cause the computing device to provide, to the graphical user interface of the administrator client device, a test explanation comprising a textual description of the determined statistical used to generate the statistical result [page 6 illustrate a presentation of the statistical result comprising the plain text description of the statistical result within a virtual workspace, wherein the text template associated with an analysis, the plain text template comprising a plurality of text fields and are populated with terms based on the determined result].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laughlin with Parker to include in the populated plain text taught in Bruckhaus text related to the analysis results. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and present output of results performed which will minimize time spent between multiple platforms.
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, Property Solution describes: 
…and a reason that the statistical result is valid [page 1 illustrates a diagnostic section which describes which statistical tests of the plurality of statistical tests will yield validity results and the reason; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Property Solution with Parker to determine which statistical tests of the plurality of statistical tests will yield invalid results. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and present output of results performed which will minimize time spent between multiple platforms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6754676 B2
Apparatus and method for providing selective views of on-line surveys
Dietz; Timothy Alan et al.
US 20090287642 A1
Automated Analysis and Summarization of Comments in Survey Response Data
Poteet; Stephen R. et al.

Web survey tool builder and result compiler
Fuerst; Carol
NPL
Lime Survey Handout
NPL
Susan J. McMurry, "JMP - An Introductory User's Guide",


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                       /BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683